MEMORANDUM **
Neale E. Smith appeals pro se from the district court’s order dismissing his civil rights action pursuant to Fed. R. Civ. P. 37(b) for failure to comply with a discovery order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Payne v. Exxon Corp., 121 F.3d 503, 507 (9th Cir.1997), and we affirm.
The district court did not abuse its discretion by dismissing the action in light of Smith’s refusal to answer the defendants’ questions concerning his arrest. See Lyons v. Johnson, 415 F.2d 540, 542 (9th Cir.1969) (upholding dismissal of civil rights action where plaintiff “bloek[ed] all discovery attempts against him by asserting a Fifth Amendment privilege to any interrogation whatsoever upon his claim”).
Smith’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.